Citation Nr: 0506506	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, denying the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Pursuant to his request, the veteran was 
afforded a hearing before the Board, sitting at the RO, in 
July 2004, a transcript of which is of record.  


FINDING OF FACT

The evidence is in equipoise that the veteran developed 
bilateral hearing loss and tinnitus as a result of acoustic 
trauma during his military service.



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred during 
service.  38 U.S.C.A. §§ 1110, 1113, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.326, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet.App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

It is the veteran's primary contention that inservice 
acoustic trauma led to the postservice onset of his bilateral 
hearing loss and tinnitus.  His inservice duties are noted to 
have included frequent exposure to noisy electrical motors 
and the firing of machine guns and automatic weapons.  
Reportedly, ear protection devices were not used in service.

Service medical records, including a separation medical 
examination in September 1945, are negative for complaints or 
findings of hearing loss or tinnitus.  Service department 
records do verify the veteran's military occupational 
specialty to be that of an electric motor repairman.  As 
well, the veteran has credibly described inservice noise 
exposure, and his reported exposure to noise from small and 
large caliber guns and automatic weapons is corroborated by 
various individuals who served with him during World War II.  
He likewise has credibly offered an account of his past 
medical history entailing his initial contact with a medical 
professional during the 1950s regarding his ear-related 
complaints.  Credible oral and written testimony is also 
offered by the veteran's spouse whose recollection it was 
that, since the time of her marriage to the veteran in 1948, 
her husband had complained of hearing loss and ringing in his 
ears.  

Postservice medical data include VA outpatient progress notes 
compiled during 2002 for evaluation and treatment of the 
veteran's complaints of hearing loss and tinnitus.  A VA 
audiology examination was performed in April 2003, with 
findings therefrom identifying hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  That examination entered 
a diagnosis of a moderately severe sensorineural hearing loss 
of both ears.  Complaints of constant, bilateral tinnitus 
were also noted.  The VA audiologist was of the opinion that 
the veteran's hearing loss and tinnitus were more likely than 
not related to his advancing age rather than his military 
service.  

In counterbalance, a June 2003 opinion from a treating VA 
physician concluded that it was probable that the veteran's 
inservice noise exposure contributed to his current hearing 
loss and tinnitus.  

In light of the foregoing, it is determined that there is 
evidence both for and against the veteran's claims for 
service connection.  On review of this evidence the 
undersigned finds the record to be in relative equipoise both 
as to its quantity and persuasiveness as to the veteran's 
entitlement to service connection for hearing loss and 
tinnitus.  The medical evidence favorable to the veteran 
primarily indicates that the foregoing entities are residuals 
of inservice acoustic trauma.  The contrary evidence is 
centered in the opinion of the VA audiologist, who determined 
that the claimed disorders are age-related.  The favorable 
medical evidence is bolstered by the credible oral and 
written testimony of the veteran, his spouse, and fellow 
servicemen, such that the benefits sought on appeal must be 
granted under the reasonable doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


